Citation Nr: 1420732	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-26 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for service-connected sinusitis, evaluated as noncompensable prior to October 21, 2008, and as 10 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual employability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse



ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1994.
 
This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.

In April 2013, the Veteran and her spouse testified at a hearing at the VA Central Office in Washington, D.C. before the undersigned.  A copy of the hearing transcript is of record.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is necessary before the Board can adjudicate the Veteran's claims.

In April 2013, the Veteran testified to symptoms of her service-connected sinusitis that include near-continuous symptoms of sinusitis, pain and discomfort, headaches and drainage from her nose that forces the Veteran to sleep at a near 90-degree angle to relieve her congestion and prevent her from choking at night.

In April 2012, the Veteran was afforded a VA examination to determine the severity of her service-connected sinusitis.  The examiner noted symptoms that included near constant sinusitis manifested by daily drainage of yellow mucopurulent material, sinus headaches occurring two to three times a week, anosmia, and upper jaw pain with gum pain bilaterally.  The examiner also noted that the Veteran experienced headaches, pain and tenderness of the affected sinus and purulent discharge or crusting.  However, the examiner specifically checked "no" to a question asking whether the Veteran had non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the past 12 months.

The Veteran's sinusitis is currently rated as 10 percent disabling.  The Board notes that to qualify for the next-higher 30 percent disability rating under the Rating Formula for Sinusitis, the evidence must show that she had three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.

Given the seemingly contradictory findings in the Veteran's April 2012 VA examination report, another examination is needed to clarify findings as to the severity of the Veteran's service-connected disability and determine the number of non-incapacitating episodes of sinusitis that are characterized by headaches, pain and purulent discharge or crusting.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran also testified during her April 2012 hearing that she has not worked since 2006 due to symptoms of her service-connected sinusitis.  As such, she has raised an informal claim of entitlement to TDIU benefits.

In the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  There is no explicit opinion as to whether the Veteran's service-connected disabilities would be sufficient to preclude gainful employment.

The Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  

If the VA examiner determines that the Veteran's service-connected disabilities render the Veteran unemployable, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.

Lastly, the Veteran reported during her hearing that she receives treatment at Luke Air Force Base for her sinusitis.  Records pertaining to that treatment are not of record and it does not appear that the RO attempted to obtain them.  All pertinent treatment records must be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical care providers who treated her for sinusitis.  After securing the necessary release, obtain these records and all records from Luke Air Force Base.  Also attempt to obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran, particularly with respect to her sinusitis disability.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Schedule the Veteran for the appropriate VA examination to determine the severity of her service-connected sinusitis.  The examiner is also asked to comment on the effect the Veteran's service-connected disabilities have on her employability.  The claims folder is to be furnished to the examiner for review in its entirety.  The examiner should perform any necessary tests or studies deemed necessary.  

The examiner is asked to fully describe the current severity of the Veteran's sinus disability, including objective manifestations and the frequency and duration of use of antibiotics to treat the sinus disability.  

Following a review of the relevant evidence and an examination of the Veteran, the examiner must specifically address the following questions:

a.  Please comment on the Veteran's lay statements describing her symptoms, and describe the number of non-incapacitating episodes per year of sinusitis that are characterized by headaches, pain and purulent discharge or crusting.

b.  Please identify the number of incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment.

c.  Has the Veteran had radical surgery with chronic osteomyelitis?

d.  Has the Veteran experienced near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries?

e.  Provide an opinion as to whether the Veteran's service-connected disabilities (status post hysterectomy, status post left hemithyroidectomy, sinusitis, bilateral breast cysts) either singly or taken together, render her unable to secure or follow a substantially gainful occupation for which her education and occupational experience would otherwise qualify her.

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, if and only if the VA examiner determines that the Veteran's service-connected disabilities render her unemployable, refer the claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extra-schedular basis.

4.  After the above actions and development have been completed, readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit sought is denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



